Andrias, J.,
dissents in a memorandum as follows: I respectfully dissent and would reverse and grant Morse Diesel summary judgment dismissing the complaint as against it.
As the construction manager on the project, Morse Diesel cannot be held liable under Labor Law § 200 or at common law for injuries suffered by plaintiff, an employee of Westmont, the general contractor for architectural improvements, absent evidence that it controlled the demolition work being performed by him at the time of the accident (see Lombardi v Stout, 80 NY2d 290, 294-295 [1992]; Russin v Louis N. Picciano & Son, 54 NY2d 311, 316-317 [1981]).
Although Morse’s on-site representative may have given plaintiffs supervisor instructions as to what work was to be *262done on a particular day, the uncontested testimony of both Morse’s and Westmont’s witnesses was that Morse, on behalf of the owner, ensured that the subcontractors were complying with the contracts and meeting quality requirements; that Morse did not direct any of the trades; that Morse did not tell Westmont’s employees what to do; and that Morse’s on-site representative would never speak to Westmont’s employees, but would speak to Westmont’s supervisor. While at one point in his deposition plaintiff testified that Morse’s representative never spoke directly to him and he never spoke to anyone from Morse, he later testified that before they began work on the day of the accident, Morse’s representative gave direct instructions to his supervisor regarding the work to be performed on the day of the accident who then relayed those instructions to Westmont’s employees, and that Morse’s representative explained exactly what he wanted done and told him not to cut anything but the areas that were spray-painted. Morse’s representative then walked away as plaintiff started his work and any instructions as to how the work was to be done were given by his supervisor from Westmont. Thirty to forty minutes later, after plaintiff had finished jackhammering and was standing on a scaffold handing tools down to his coworker, part of the ceiling collapsed on him.
Unless a construction manager of a work site such as Morse has supervisory control and authority over the work being performed when the plaintiff is injured, there is no statutory agency conferring liability under the Labor Law (Walls v Turner Constr. Co., 4 NY3d 861 [2005]). Morse’s general oversight of the timing of the work and its quality is not to be equated with the direct supervision and control over the manner of the work’s performance necessary to establish liability under Labor Law § 200, or at common law for negligence (see Gonzalez v United Parcel Serv., 249 AD2d 210 [1998], citing Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877 [1993]).
Accordingly, inasmuch as there is no evidence that Morse gave anything more than general instructions as to what needed to be done, not how to do it (see Dalanna v City of New York, 308 AD2d 400 [2003]), plaintiffs testimony is insufficient to establish the existence of a material question of fact as to whether Morse exercised sufficient control and supervision over the work being performed by him at the time of the accident. As a result, Morse’s cross motion for summary judgment dismissing the Labor Law § 200 and common-law negligence claims as to it should have been granted.